  Case 11-22208       Doc 49    Filed 05/21/21 Entered 05/21/21 17:50:34            Desc Main
                                  Document     Page 1 of 9



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE:

                                                         Chapter 7 Case No. 11-22208

 Eduardo Garcia and Julia Escamilla,
                                                         Hon. Jack B. Schmetterer

               Debtors.



                    RESPONSE OF WELLS FARGO BANK, N.A. TO
                   TRUSTEE’S MOTION FOR TURNOVER OF FUNDS

       Wells Fargo Bank, N.A. (“Wells Fargo” or “Bank”), by and through its undersigned

attorneys, hereby responds (this “Response”) to Trustee’s Motion for Turnover of Funds [Dkt. 43]

(the “Motion”) filed in the above-captioned bankruptcy case (this “Chapter 7 Case”), and states as

follows:

                               PROCEDURAL BACKGROUND

       1.      On May 26, 2011, this Chapter 7 Case was commenced by Eduardo Garcia and

Julia Escamilla, the above-captioned debtors (the “Debtors”). Andrew J. Maxwell (the “Trustee”)

was appointed as Chapter 7 Trustee. See Motion at ¶ 2; see also Dkt. 11.

       2.      The Trustee filed a no distribution report on or about July 11, 2011. See Dkt. 11.

On September 7, 2011, the Debtors received a discharge [Dkt. 16] and the case was closed on

September 12, 2011 [Dkt. 18].

       3.      On January 28, 2020, the Debtors filed a motion to reopen the Chapter 7 Case to

amend their schedules. See Dkt. 19 (the “Case Reopening Motion”). On that same day, the Court

entered an order [Dkt. 24] granting the Case Reopening Motion. Pursuant to the Case Reopening
     Case 11-22208    Doc 49     Filed 05/21/21 Entered 05/21/21 17:50:34             Desc Main
                                   Document     Page 2 of 9



Motion, the Debtors stated that the “Debtors recently learned of a previously unknown asset, a

claim against Wells Fargo Bank, N.A.” and that the Debtors wished to “re-open their bankruptcy

case and amend their schedules to disclose the newly discovered asset.” See Dkt. 19 at ¶¶ 3 and

5.

         4.    On February 7, 2020, the Trustee was reappointed to his charge. Dkt. 26.

         5.    On February 26, 2020, the Debtors filed amended Schedules B and C. See Dkt. 27.

Listed in the Amended Schedule B, the Debtors’ new assets were described as “claims against

America’s Servicing Company/Wells Fargo Bank, N.A. for actual, statutory, and punitive

damages, emotional distress, attorneys’ fees and costs, for its wrongful actions in the servicing of

Debtors’ mortgage” for an unknown value. Id. at 2. It is Wells Fargo’s understanding that such

asset refers to the Litigation (defined and described below).

         6.    On February 26, 2020, the Trustee issued an Initial Report of Assets, stating in part,

that he “has found assets in this estate to be administered for the benefit of creditors, or believes

there is a likelihood that such assets will be recovered within a reasonable period of time.” See

Dkt. 28.

         7.    On April 18, 2020, the Trustee and Debtors filed a lawsuit against Wells Fargo for

violation of the Illinois Consumer Fraud Act and negligence arising from a calculation error in the

software Wells Fargo used to evaluate loan modification requests from borrowers (the

“Litigation”). As a consequence of reopening the Chapter 7 Case and the Trustee’s subsequent

reappointment, the Trustee stepped into the shoes of the Debtors in the Litigation. Wells Fargo

has contacted counsel of record in the Litigation for the Trustee—who Wells Fargo understands




                                                 2
  Case 11-22208           Doc 49       Filed 05/21/21 Entered 05/21/21 17:50:34                     Desc Main
                                         Document     Page 3 of 9



concurrently represents the Debtors in this Chapter 7 Case 1—to further negotiations toward a

timely resolution of the Litigation against Wells Fargo.

                                               BACKGROUND

        8.       As described in the Motion, on or around July 26, 2019, the Debtors received a

letter from Wells Fargo accompanied by a remediation check for $14,500.00 (“Check 1”). On or

around November 18, 2019, the Debtors received another letter from Wells Fargo accompanied

by another remediation check for $10,000.00 (“Check 2” and together with Check 1, collectively,

the “Remediation Funds”).

        9.       The Trustee filed the instant Motion on May 12, 2021, seeking turnover of the

Remediation Funds. Dkt. 43.

        10.      From a review of Wells Fargo’s books and records, Wells Fargo confirms that

neither Check 1 nor Check 2 were cashed by the Debtors or any other party. Wells Fargo confirms

that the Remediation Funds reside at Wells Fargo today.

                                                  RESPONSE

        11.      This matter could have been resolved simply, and without the necessity of Court

intervention. Wells Fargo never received a request to turn over or reissue the remediation checks.

Had the Trustee done so, Wells Fargo would have turned over or reissued the checks, saving it

from needlessly expending time and resources in responding to this Motion, not to mention the




1
  Should a dispute arise between the Trustee and the Debtors as to the exemption or other entitlement to funds that
may derive from litigation with Wells Fargo, counsel is in an inherently conflicted position. See In re Mack Indus.,
Ltd, 606 B.R. 313, 319 (Bankr. N.D. Ill. 2019) (“The debtor hires the lawyer and pays him. The lawyer represents
only the debtor, not the trustee or the bankruptcy estate. Indeed, trustees always hire their own counsel instead of
using debtor’s counsel because the trustee needs counsel who are dedicated fully to their interests, not the debtor's
interests [;] the debtor’s counsel owes all of his duties solely to his client, not the bankruptcy estate”).

                                                         3
  Case 11-22208         Doc 49     Filed 05/21/21 Entered 05/21/21 17:50:34         Desc Main
                                     Document     Page 4 of 9



Court’s time and resources in adjudicating the same. Nevertheless, because the Trustee filed the

Motion, Wells Fargo is now hereby compelled to respond to the Motion.

        12.     As mentioned above, Wells Fargo possesses the Remediation Funds and is happy

to issue a check or checks to the proper party. Wells Fargo takes no position as to whether the

Remediation Funds are property of the estate. Thus, Wells Fargo is willing to re-issue the

Remediation Funds upon entry of an order finding that such funds are property of the estate and

directing payment thereto. A proposed order (the “Proposed Order”) is attached hereto as Exhibit

A for the Court’s consideration. As set forth in the Proposed Order, Wells Fargo anticipates that

it will take approximately [10] business days from entry of an order to issue a check or checks to

the Trustee thereto.

    WHEREFORE, Wells Fargo seeks entry of an order, substantially in the form attached hereto

as Exhibit A: (i) granting the Motion, as set forth in the Proposed Order; (ii) finding that the

Remediation Funds are property of the bankruptcy estate pursuant section 541 of the Bankruptcy

Code (11 U.S.C. §§ 101 et. seq.); (iii) directing Wells Fargo to pay to the Trustee the Remediation

Funds, in an amount totaling $24,500, within [10] business days of entry of the order; and

(iv) further relief as is just and proper.



Dated: May 21, 2021                          Respectfully submitted,

                                              /s/ Carrie V. Hardman
                                             Carrie V. Hardman (pro hac vice admission
                                             pending)
                                             WINSTON & STRAWN LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Phone: 212-294-6700
                                             Fax: 212-294-4700
                                             Email: chardman@winston.com



                                                4
Case 11-22208   Doc 49   Filed 05/21/21 Entered 05/21/21 17:50:34       Desc Main
                           Document     Page 5 of 9



                                   Christopher Parker (ARDC #6331590)
                                   WINSTON & STRAWN LLP
                                   35 West Wacker Drive
                                   Chicago, IL 60601
                                   Phone: 312-558-5600
                                   Fax: 312-558-5700
                                   Email: cparker@winston.com


                                   Counsel for Wells Fargo Bank, N.A.




                                     5
  Case 11-22208       Doc 49     Filed 05/21/21 Entered 05/21/21 17:50:34            Desc Main
                                   Document     Page 6 of 9



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of May, 2021, the foregoing was filed
electronically with the Clerk of the Court for the United States Bankruptcy Court for the Northern
District of Illinois, and was served by operation of that Court’s electronic filing system, upon the
following:

Andrew J. Maxwell
Maxwell Law Group
3010 N. California Ave.
Chicago, Illinois 60618

Rusty A. Payton
Payton Legal Group
20 North Clark Street, Suite 3300
Chicago, Illinois 60602
(773) 682-5210
info@payton.legal

Salvador J. Lopez
Robson & Lopez, LLC
180 W. Washington Street, Suite 700
Chicago, Illinois 60602
(312) 525-2166
lopez@robsonlopez.com

Nicholas H. Wooten
Nick Wooten, LLC
5125 Burnt Pine Drive
Conway, Arkansas 72034
(833) 937-6389
nick@nickwooten.com



                                                       /s/ Carrie V. Hardman
Case 11-22208   Doc 49   Filed 05/21/21 Entered 05/21/21 17:50:34   Desc Main
                           Document     Page 7 of 9



                                EXHIBIT A
     Case 11-22208          Doc 49       Filed 05/21/21 Entered 05/21/21 17:50:34                    Desc Main
                                           Document     Page 8 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


    IN RE:

                                                                      Chapter 7 Case No. 11-22208

    Eduardo Garcia and Julia Escamilla,
                                                                      Hon. Jack B. Schmetterer

                     Debtors.


           ORDER GRANTING TRUSTEE’S MOTION FOR TURNOVER OF FUNDS

           Upon the Trustee’s Motion for Turnover of Funds [Docket No. 43] (the “Motion”) 1

seeking entry of an order; and notice of the Motion having been provided as set forth in the Motion,

and it appearing that no other or further notice is required; and upon the response of Wells Fargo

Bank, N.A. [Docket No. ___] having been received; and the Court having reviewed the Motion,

and having held a hearing on the Motion on ________, and it appearing that the relief requested

therein is in the best interests of the estate, creditors, and other parties in interest; and after due

deliberation and sufficient cause appearing therefor, it is hereby

           ORDERED, ADJUDGED, AND DECREED that:

           1.       The Motion is granted to the extent set forth herein.

           2.       The Remediation Funds are property of the bankruptcy estate pursuant section 541

of the Bankruptcy Code (11 U.S.C. §§ 101 et. seq.).

           3.       Wells Fargo shall pay to the Trustee the Remediation Funds, in an amount totaling

$24,500, within [10] business days of entry of this Order.




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
  Case 11-22208      Doc 49     Filed 05/21/21 Entered 05/21/21 17:50:34           Desc Main
                                  Document     Page 9 of 9



       4.     This Court shall retain jurisdiction over any matters related to or arising from the

implementation of this Order.




                                               2
